DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a fan must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 11-23, 25-26, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Shepard 2015/0101838).
Regarding Claim 11; Shepard discloses a converter (whereas a motor controller-200 converts and/or conditions power and constitutes a converter—para. 0005) comprising: a housing including heat dissipation fins formed on a top surface of the housing (whereas a housing-212 or 112 having a PCB 222 or 122 disposed therein and fins-132 extending atop thereof according to orientation—as depicted by Fig. 6); and; and a bus bar having a bottom surface that is in surface contact with a top surface of the PCB (as set forth by para. 0033—whereas bus bar—216 or i.e. 116 has a relative bottom surface in contact with a top surface of the PCB-222 according the orientation of the motor controller as a whole) wherein the heat dissipation fins and the bus bar can be disposed overlapping each other in a vertical direction (as depicted by Fig. 6 the bus and atleast one fin overlap along atleast one vertical plane), wherein an area opposite to the bus bar in an inner surface of housing is formed with a protruder inwardly protruding from the inner surface of housing, and wherein a groove is disposed on the inner surface of the protruder (whereas the bus bar longitudinally extends away from the bottom surface and the PCB toward a groove defined by an inner surface 112 and 114 and a protruder portion defined by conductor 128 extending therefrom in which an inner surface thereof contact a portion of the groove—as depicted by Fig.’s 3 and 6).  

Regarding Claim 12; Shepard discloses the converter of claim 11, wherein the PCB is formed with a first bolt hole, and the bus bar vertically opposite to the first bolt hole is formed with a second bolt hole, wherein a bolt passes through the first and second bolt holes (as constituted by para. 0006 and Fig. 6), except, explicitly asserting the bolt hole(s) and a bolt are screw hole(s) and a screw.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bolt/bolt hole(s) as a screw/screw hole(s)  since the examiner takes Official Notice of the equivalence of bolt/bolt hole(s) and screw/screw hole(s) for their use in the art and the selection of any of these known equivalents as fastening hardware in accordance to desired install and repair tools and force considerations so as to allow reliable fastening without damage thereto would be within the level of ordinary skill in the art.

Regarding Claim 13; Shepard discloses the converter of claim 11, wherein a heat conductive layer is formed between a top surface of the bus bar and the inner surface of the housing (as constituted atleast by layer 114—Fig.’s 3 and 6—para. 0028).  

Regarding Claim 14; Shepard discloses the converter of claim 13, wherein the heat conductive layer includes a heat transfer material, wherein an upper surface of the heat conductive layer is in contact with one surface of the bus bar, and wherein a lower surface of the heat conductive layer is in contact with the inner surface of the housing (as already set forth—wherein the heat transfer material of the upper and lower 

Regarding Claim 15; Shepard discloses the converter of claim 11, wherein the protruder is soBIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/APT/aptApplication No.: 16/973,173Docket No.: 5073-0313PUS1Reply to Office Action of October 01, 2021Page 3 of 8 disposed as to be vertically overlapped with the heat dissipation fins (as depicted by Fig. 6).  

Regarding Claim 16; Shepard discloses the converter of claim 11, wherein the groove includes a first groove accommodating at least a portion of the bus bar (as already set forth).  

Regarding Claim 17; Shepard discloses the converter of claim 16, wherein the groove further includes a second groove recessed from a bottom surface of the first groove, and a distal end of the bus bar is spaced apart from a floor surface of the second groove (whereas 128 is disposed in a second groove portion at a different depth relative to the first groove and the busbar defined therein which spaced from a relative floor defined by a horizontal portion of 114 overlapping 130).  

Regarding Claim 18; Shepard discloses the converter of claim 11, wherein the bus bar surface contacts an inner surface of the housing (as depicted by Fig. 6).  
Regarding Claim 19; Shepard discloses the converter of claim 11, wherein the bus bar is a low voltage bus bar (as set forth by para. 0031), except explicitly configured to distribute an electronic load of 12V.  However, the busbar is adapted to filter or condition power flow to a motor controller at 12V—as set forth by para. 0031 according Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 20; Shepard discloses the converter of claim 17, wherein a cross-sectional area of the second groove is smaller than a cross-sectional area of the first groove (as depicted by Fig. 6).  

Regarding Claim 21; Shepard discloses the converter of claim 17, wherein a bolt connects the PCB to the busbar, and wherein the screw and the second groove overlap in the vertical direction (as set forth by para.0006 and Fig. 6), except, explicitly asserting the bolt hole(s) and a bolt are screw hole(s) and a screw.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bolt/bolt hole(s) as a screw/screw hole(s)  since the examiner takes Official Notice of the equivalence of bolt/bolt hole(s) and screw/screw hole(s) for their use in the art and the selection of any of these known equivalents as fastening hardware in accordance to desired install and repair tools and force considerations so as to allow reliable fastening without damage thereto would be within the level of ordinary skill in the art.

Regarding Claim 22; Shepard discloses the converter of claim 17, wherein a cross-sectional area of the busbar is larger than a cross-sectional area of the second groove (as depicted by Fig. 6).  
Regarding Claim 23; Shepard discloses the converter of claim 11, except, explicitly wherein a fan blows air toward the heat dissipation fins. discloses the claimed invention However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the converter and/or an appratus comprising the converter with a fan to blow air toward the fins since it was known in the art that a heat dissipating effect from fins will be enhanced so as to prevent heat flux.
  
Regarding Claim 25; Shepard discloses the converter of claim 16, wherein a cross-sectional area of the first groove is larger than a cross-sectional area of the bus bar (as depicted by Fig. 6).  

Regarding Claim 26; Shepard discloses a converter (whereas a motor controller-200 converts and/or conditions power and constitutes a converter—para. 0005), comprising: a housing; a printed circuit board (PCB) disposed inside of the housing; one or more electric elements disposed on the PCB (whereas a housing-212 or 112 including a PCB 222 or 122 having an inductor/voltage conductor 126/130 disposed thereon and connected to the PCB at least via a bus bar 216/116 and protruder portion-128 thereof) to generate a heat in response to operation of the converter (wherein power flowing through the motor controller is filtered or conditioned by the electrical connectivity between the inductor, the bus bar and the conductor(s) thereof—para. 0031; and heat is generated and removed from the current flowing through the PCB and bus bar—para.’s 0036 and 0039); and heat dissipation fins disposed at an outside of the housing (fins-132 extending atop thereof according to orientation—as depicted by Fig. 6); wherein the housing (whereas 114 is integral with housing and is plastic--para. 0028), and a second body of metal material integrally formed with the first body (whereas 112 of the housing is integral with 114 and is aluminum--para. 0028) so disposed as to be vertically overlapped with the one or more electric elements (as depicted by Fig.’s 3 and 6—whereas atleast a portion of the housing is vertically overlapped with the inductor and the conductor thereof), and wherein the first body and the second body are integrally formed by insert injection (whereas 114 is injection molded assembly inserted in operation to form the housing 112—as set forth by para. 0033).  

Regarding Claim 30; Shepard discloses converter of claim 26, further comprising a coupling part protruding outward from an outer surface of the second body and disposed on a surface of the second body to which the first body is coupled (wherein a coupling part-118 between 122 and 116 protrudes from outward relative to an outer surface of the second body—Fig.’s 3 and 6; NOTE: the claim does not assert the coupling part couples the first and second body).

Allowable Subject Matter
4.	Claims 24, and 27-29, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 24; the converter of claim 21, wherein the screw passes through the bus bar and protrudes upward from the bus bar.  Note: direction orientation is already 
Regarding Claim 27; the converter of claim 26, wherein the one or more electric elements is provided in plural, and wherein the plurality of electric elements include: a first electric element having a first height; a second electric element spaced apart from the first electric element and having a second height lower than the first height; and a third electric element spaced apart from the first and second electric elements and having a third height lower than the second height.  

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 11-23, 25-26, and 30 have been considered but are moot; whereas modified rejections are hereby presented to read on the amended claim language.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835